Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 3-4 have been amended. Claims 1-2 and 5-6 have been canceled. Claims 9-11 have been newly added. Claims 3-4 and 7-11 have been examined.

Allowable Subject Matter
2.	Claims 3-4 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 9-11, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
wherein the state output of each inner hash computation is provided as the state input to a next-sequential inner hash computation, wherein the plurality of inner hash computations comprises at least a first set of inner hash computations and a second set of inner hash computation, …
wherein the state input of the second set of inner hash computations is un-encoded, wherein the state output of the second set of inner hash computations is un-encoded, applies an outer hash computation based on the second encoded state and the state output of the second set of inner hash computations to provide the keyed message authentication code
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438